543 F.2d 43
UNITED STATES of America and Robert Ackerman, Revenue Agent,Internal Revenue Service, Appellees,v.Leonhard WODTKE, Appellant.
No. 76-1792.
United States Court of Appeals,Eighth Circuit.
Submitted Sept. 30, 1976.Decided Oct. 12, 1976.

Leonhard Wodtke, pro se.
Evan L. Hultman, U. S. Atty. and Kieth Van Doren, Asst. U. S. Atty., Sioux City, Iowa, for appellees.
Before LAY, HEANEY and ROSS, Circuit Judges.
PER CURIAM.


1
This matter comes before the court on an expedited basis pursuant to 28 U.S.C. § 1826(b) and the rules of this court relating to expedited appeals.


2
On September 8, 1976, appellant Leonhard Wodtke was adjudicated in civil contempt for failure to obey an order of the district court, entered June 15, 1976, requiring him to appear before the Internal Revenue Service and produce certain documents.  Wodtke claims that the order of contempt, which was a separate proceeding apart from the summons enforcement proceeding, was entered in violation of his fourth and fifth amendment rights.  Appellant also claims that the Internal Revenue Code and the Federal Reserve System are unconstitutional.


3
The appellant's fourth and fifth amendment claims were rejected by the district court in its June 15 order enforcing the summons.  The appellant took no appeal from this judgment, notwithstanding notice of his right to do so, and the order is now nonappealable.  Since the order of June 15 is a final order, the claims litigated therein, including appellant's fourth and fifth amendment claims, are barred by res judicata.  See Daly v. United States,393 F.2d 873, 876 (8th Cir. 1968); United States v. Peter, 479 F.2d 147, 150 (6th Cir. 1973) (per curiam); United States v. Secor, 476 F.2d 766, 770 (2d Cir. 1973).  The court below had jurisdiction to enter the contempt order, 26 U.S.C. § 7604(b), and no claim is made that the appellant was not given procedural due process.


4
The remaining contentions are frivolous.


5
We affirm pursuant to Local Rule 9(a).